Filed Pursuant to Rule 497(e) 1933 Act File No. 333-206240 1940 Act File No. 811-23084 EXPLANATORY NOTE On behalf of Series Portfolios Trust and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are XBRL exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information contained in the supplemented form of Prospectus for the Weiss Alternative Balanced Risk Fund, which was filed pursuant to Rule497(e)onJanuary 13, 2016.The purpose of this filing is to submit the XBRL exhibits for the risk/return summary provided in the 497(e) filing (Accession Number 0000894189-16-006842). The XBRL exhibits attached hereto consist of the following: EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
